Barrett, J.,
(dissenting.) I am unable to concur with my Brother Bartlett. The plaintiffs, in their own right, have alleged no facts entitling them to any relief. They do not say that they contributed in any wise to this fund. So far as they are personally concerned, therefore, the complaint is demurrable in failing to state facts sufficient to constitute a cause of action. If, however, they are treated as pleading in a representative capacity, the complaint is defective in failing to state the origin of the fund, and to make the persons who contributed to it parties. If the old officers themselves contributed the entire fund, they should have been made parties. If they were aided by outside persons, such persons should have been brought in; for, if the trust has terminated, the defendant, when called upon to account, has a right to require such procedure as will effectually release him in a single action from all claims to the fund. Thus the beneficiaries should also have been brought in. The complaint is entirely barren with regard to the precise form and limitations of the trust in question, and the statement that the *40plaintiffs, as successors to the officers who “accumulated” the fund,—whatever that may mean,—are the legal successors to such fund, and entitled to share therein equally, is a mere conclusion, unsupported by fact. I think the complaint is fatally defective, and that the demurrer should have been sustained.